07/15/2020


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 20-0254


                                        DA 20-0254
                                     _________________



IN THE MATTER OF:

J.S.L.,                                                             ORDER

               A Youth in Need of Care.


                                     _________________

          Pursuant to Appellant’s motion for extension if time to file the opening brief, and
good cause appearing,
          IT IS ORDERED that the motion for extension of time is GRANTED. Appellant
is directed to file and serve the opening brief on or before August 15, 2020.
          No further extensions will be granted.




                                                                               Electronically signed by:
                                                                                     Mike McGrath
                                                                        Chief Justice, Montana Supreme Court
                                                                                     July 15 2020